DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20140374629).
Regarding claim 1, Huang teaches a power semiconductor module in fig. 6 comprising:
an insulating substrate (430/431; see par. 35); 
conductor patterns (435/P1 and P2) formed on both surfaces of the insulating substrate (refer to upper and lower surface of 431); and 
a power semiconductor element (refer to power device) mounted on the conductor patterns (435/P1/P2), wherein the conductor patterns include an anode terminal connection portion (P1) and a cathode terminal connection portion (P2) (see par. 30), and 
wherein a circuit (refer to diode) is formed such that a current that flows between the anode terminal connection portion (P1) and the cathode terminal connection portion  (P2) via the power semiconductor element (refer to diode) flows on the both surfaces of the insulating substrate (par.30).
Regarding claim 2, Huang teaches a power semiconductor module in fig. 6 comprising:
 an insulating substrate (430/431; see par. 35); 
conductor patterns (435/P1/P2) formed on both surfaces of the insulating substrate; and 
a power semiconductor element (refer to power device) mounted on the conductor patterns (435/P1/P2), wherein an anode terminal connection portion (P1) and a cathode terminal connection portion (P2) of the conductor patterns are disposed at one end of the insulating substrate (refer to P1 and P2 is at right end of the substrate 431; see par.30), and 
wherein a circuit (refer to diode) is formed such that a current that flows between the anode terminal connection portion (P1) and the cathode 17 6551951.1KIPKYO-PT008 terminal connection portion (P2) via the power semiconductor element reaches an opposite surface by turning at an end opposite to the one end, thereby flowing on a front and a back of the insulating substrate in directions opposite to one another (see fig. 6; see pars. 37 and 38).  
Regarding claim 3, Huang teaches  all the limitations of the claimed invention for the same reasons as set forth above. Besides, Huang teaches the insulating substrate (431) is a rectangle with the one end as a short side.  
Regarding claim 8, Huang teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides,  fig. 6 of Huang teaches a through hole (433/434) is formed in the insulating substrate (431), and the conductor patterns (435/P1 and P2) on the both surfaces are electrically connected to one another via a conductive material  (433/434) disposed in the through hole.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0374629) as applied to claim 1 above, and further in view of Kinyanjui (US 2018/0247885).
Regarding claim 4, Huang teaches  all the limitations of the claimed invention for the same reasons as set forth above. Besides, Fig. 6 of Huang teaches  the power semiconductor element (refer to power device) is mounted over one surface of the both surfaces of the insulating substrate (refer to upper surface of both surfaces of substrate 431), and, of the conductor patterns (refer to upper surface of 435).
Huang does not teach the conductor pattern on the opposite surface is connected to a heat-dissipating metal via an insulating layer.  
Kinyanjui teaches the same field of an endeavor wherein the conductor pattern (22/23) on the opposite surface is connected to a heat-dissipating metal(18) via an insulating layer (16) (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductor pattern on the opposite surface is connected to a heat-dissipating metal via an insulating layer as taught by Kinyajui in the teaching of Huang so that it dissipate heat outside the semiconductor device. 
Regarding claim 5, Huang and Kinyajui teach  all the limitations of the claimed invention for the same reasons as set forth above. Besides,  Kinyajui teaches the conductor pattern (22/23) on the opposite surface is in contact with one surface of the insulating layer (refer to upper surface of 16), and the heat-dissipating metal (18) is in contact with the other surface (refer to lower surface of 16).  
Regarding claim 6, Huang and Kinyajui teach  all the limitations of the claimed invention for the same reasons as set forth above. Besides,  Kinyajui teaches the insulating layer (16) is a high thermal conductive resin material (NOTE: layer 16 is made of both solder and copper material in par. 21.  Copper is well-known in the art that it is a conductive material and solder is a high thermal resin material. Thus, the combination of solder and copper material is considered to be a high thermal conductive resin material). 
Regarding claim 7, Huang and Kinyajui teach  all the limitations of the claimed invention for the same reasons as set forth above. Besides,  fig. 1 of Kinyajui teaches the heat-dissipating metal (18) is a heat- dissipating fin component. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0374629), and further in view of Kinyanjui (US 2018/0247885).
 Regarding claim 10, Huang teaches a power semiconductor module comprising: 
an insulating substrate (430/431; see par. 35); 
conductor patterns (435/P1 and P2) formed on both surfaces of the insulating substrate; 
a power semiconductor element (refer to power device) over one surface of the both surfaces of the insulating substrate (refer to upper surface of both surfaces of 431), and, of the conductor patterns (refer to upper surface of 435/P1 and P2).
Huang does not teach a heat-dissipating metal, a conductor pattern on 19 6551951.1KIPKYO-PT008a surface opposite to the one surface is connected to the heat- dissipating metal via an insulating layer, and wherein the conductor pattern on the opposite surface is in contact with one surface of the insulating layer, and the heat- dissipating metal is in contact with the other surface. 
Kinyajui teaches the same field of an endeavor wherein a heat-dissipating metal (18), a  conductor pattern (refer to bottom conductive pattern 22/23) on 19 6551951.1KIPKYO-PT008a surface opposite to the one surface (refer to the lower surface) is connected to the heat- dissipating metal (18) via an insulating layer (16), and wherein the conductor pattern (22/23) on the opposite surface is in contact with one surface of the insulating layer (16), and the heat- dissipating metal (18) is in contact with the other surface (refer to lower surface of 16).  
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a heat-dissipating metal, a conductor pattern on 19 6551951.1KIPKYO-PT008a surface opposite to the one surface is connected to the heat- dissipating metal via an insulating layer, and wherein the conductor pattern on the opposite surface is in contact with one surface of the insulating layer, and the heat- dissipating metal is in contact with the other surface as taught by Kinyajui in the teaching of Huang so that it dissipate heat outside the semiconductor device. 
Regarding claim 11, Huang and Kinyajui teach  all the limitations of the claimed invention for the same reasons as set forth above. Besides,  Kinyajui teaches the insulating layer (16) is a high thermal conductive resin material (NOTE: layer 16 is made of both solder and copper material in par. 21.  Copper is well-known in the art that it is a conductive material and solder is a high thermal resin material. Thus, the combination of solder and copper material is considered to be a high thermal conductive resin material). 
Regarding claim 12, Huang and Kinyajui teach  all the limitations of the claimed invention for the same reasons as set forth above. Besides,  fig. 1 of Kinyajui teaches the heat-dissipating metal (18) is a heat- dissipating fin component.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0374629) as applied to claim 1 above, and further in view of Hauenstein (US 8637981).
Regarding claim 9, Huang teaches all the limitations of the claimed invention for the same reasons as set forth above except for the conductor patterns on the both surfaces are electrically connected to one another via a conductive material disposed outside an edge of the insulating substrate.  
Hauenstein teaches the same field of an endeavor wherein the conductor patterns (472a) on the both surfaces (refer to a left edge and a right edge of substrate 470) are electrically connected to one another via a conductive material (416) disposed outside an edge of the insulating substrate (470).  
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the conductor patterns on the both surfaces are electrically connected to one another via a conductive material disposed outside an edge of the insulating substrate as taught by Hauenstein in the teaching of Huang so that the conductive clip can secure the devices in place and also provides an electrical connection from left edge to the right edge of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818